Filed 8/10/21 P. v. Cameron CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




 THE PEOPLE,                                                                                   C091788

                    Plaintiff and Respondent,                                           (Super. Ct. Nos.
                                                                                     62-149207, 62-168786,
           v.                                                                             62-169051)

 PAUL ROSS CAMERON,

                    Defendant and Appellant.




         Defendant Paul Ross Cameron pleaded no contest to making criminal threats,
misdemeanor stalking, and misdemeanor firearm offenses. The trial court placed
defendant on three years’ formal probation and ordered him to pay various fines and fees.
Relying on People v. Dueñas (2019) 30 Cal.App.5th 1157, defendant argues on appeal
that the trial court’s imposition of certain fines and fees without a determination of his
ability to pay them violates the Eighth Amendment and equal protection. We disagree
and affirm the trial court’s judgment.


                                                             1
                                      BACKGROUND
       The underlying facts of this case are not relevant to this appeal.
       The People charged defendant with numerous criminal offenses in four separate
cases: case No. 62-149207 (case No. 207), case No. 62-156427 (case No. 427), case No.
62-168786 (case No. 786), and case No. 62-169051 (case No. 051).1
       In a global resolution of those cases, defendant pleaded no contest to making
criminal threats and misdemeanor stalking in consolidated case No. 207, and to
misdemeanor firearm activity in violation of a restraining order in case No. 786. In
exchange for defendant’s plea, the People moved to dismiss the remaining charges and
case No. 051 with a Harvey2 waiver; the court granted the People’s motion.
       At sentencing, the trial court suspended imposition of sentence, placed defendant
on three years’ formal probation, and ordered him to serve time in county jail. Defense
counsel asked for a hearing on the issue of direct victim restitution and the trial court set
that hearing.
       The trial court then struck “the base fines” and asked defense counsel if he wished
to be heard on the imposition of fines and fees. Counsel responded in the affirmative:
“[A]lthough [defendant] has private counsel, it was a situation where he and his wife
refinanced their home. They are of limited means. He is disabled, quasi-retired or
disabled. His wife is working roughly 35 hours per week, only just enough for them to
get by. At this time we would be asking that any other fines and fees within the Court’s
jurisdiction would be reduced or eliminated.”
       After hearing from counsel, the court ordered defendant to pay restitution fines as
follows: “150 on the misdemeanor, 300 on the felony. Those are minimums. The



1      Case Nos. 207 and 427 were consolidated under case No. 207.
2      People v. Harvey (1979) 25 Cal.3d 754.

                                              2
probation revocation fines are set in the same amount for each file. They are stayed
pending successful completion of probation. The court operations fee $40 per count.
       “In the misdemeanor case ending 789 [sic], there is only one $40 count, $40
amount. In the other felony case is $80 for the two counts. On that same reasoning on
criminal assessment, $30 and $60. The Court will reduce the probation supervision fee to
$360. The booking fee waived; the incarceration fee waived.” At a subsequent hearing,
the court ordered defendant to pay $38,019.60 in direct victim restitution.
       On August 23, 2020, defendant asked the trial court to stay all the fines and fees
imposed except probation supervision and direct victim restitution, pending an ability to
pay hearing. The trial court denied his request.
                                      DISCUSSION
       Defendant argues that under Dueñas, the aggregate $120 in court operations
assessments (Pen. Code, § 1465.8),3 and $90 in criminal conviction assessments (Gov.
Code, § 70373) must be stayed pending an ability to pay hearing. He further contends
that imposition of the restitution fines (§ 1202.4) violated the Eighth Amendment and
equal protection principles.
       Defendant’s appeal relies on the analysis in Dueñas, finding an ability to pay
hearing is required before imposing fines and fees, but we are not persuaded that this
analysis is correct. Our Supreme Court will resolve this issue, having granted review in
People v. Kopp (2019) 38 Cal.App.5th 47, review granted November 13, 2019, S257844,
which agreed with the court’s conclusion in Dueñas that due process requires the trial
court to conduct an ability to pay hearing and ascertain a defendant’s ability to pay before
it imposes court operations and court facilities assessments under section 1465.8 and




3      Undesignated statutory references are to the Penal Code.

                                             3
Government Code section 70373, but not restitution fines under section 1202.4. (Kopp,
supra, at pp. 95-96.)
       In the meantime, we join several other courts in concluding that the principles of
due process do not require determination of a defendant’s present ability to pay before
imposing the fines and assessments at issue in Dueñas and in this proceeding. (People v.
Cota (2020) 45 Cal.App.5th 786, 794-795; People v. Kingston (2019) 41 Cal.App.5th
272, 279; People v. Hicks (2019) 40 Cal.App.5th 320, 329, review granted Nov. 26,
2019, S258946; People v. Aviles (2019) 39 Cal.App.5th 1055, 1069; People v. Caceres
(2019) 39 Cal.App.5th 917, 928.)
       We also find no merit in defendant’s Eighth Amendment claim that the restitution
fees were grossly disproportional or unconstitutionally excessive (People v. Aviles, supra,
39 Cal.App.5th at pp. 1069-1072), or his claim that equal protection was violated. (Id. at
p. 1069 [“ ‘[There is] no general due process and equal protection authority which
requires a court to conduct a preassessment present ability-to-pay hearing before
imposing any fine or fee on a defendant, as Dueñas seems to conclude,’ ” italics
omitted].)
       On appeal, the People contend there are two errors in the order of probation. First,
they argue the trial court orally imposed both a $300 felony restitution fine and a $150
misdemeanor restitution fine for defendant’s convictions in case No. 207—one for the
felony conviction and one for the misdemeanor. Second, they argue the trial court erred
and should have imposed another $150 misdemeanor restitution fine in case No. 786, in
which defendant pleaded guilty to a single misdemeanor.
       The record does not support either of the People’s contentions. Rather, the record
indicates the trial court did exactly as it should: imposed a single felony restitution fine
and a single misdemeanor restitution fine. Restitution fines, unlike the court operations
and facilities assessments, are not assessed on each conviction but rather once on a single
case. (Compare § 1202.4, subd. (b) with § 1465.8 and Gov. Code, § 70373.)

                                              4
       In case No. 207, defendant was convicted of both a felony and a misdemeanor.
Accordingly, the court imposed a felony restitution fine. In case No. 786, defendant was
convicted only of a misdemeanor, for which the court imposed a misdemeanor restitution
fine. We thus find no error and no reason to correct the order of probation.
                                      DISPOSITION
       The judgment is affirmed.



                                                       KRAUSE                  , J.



We concur:



      MURRAY                , Acting P. J.




      HOCH                  , J.




                                             5